Citation Nr: 1131720	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-15 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from September 1965 to August 1969.  He is the recipient of the Purple Heart and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in July 2010, at which time the issue of an initial disability rating greater than 50 percent for PTSD was denied, and the issues of an initial disability rating greater than 20 percent for residuals of shrapnel wound of the right upper arm with injury to muscle group VI, and entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU) were remanded for additional development.  

The Veteran appealed the Board's denial of an increased disability rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, VA and the Veteran filed a Joint Motion for Remand.  By Order dated in November 2010, the Court vacated that part of the July 2010 Board decision which denied an increased disability rating for PTSD, and remanded the issue to the Board for further proceedings consistent with the November 2010 Joint Motion.

As noted above, the July 2010 Board decision had also remanded the issues of an initial disability rating greater than 20 percent for residuals of shrapnel wound of the right upper arm with injury to muscle group VI, and entitlement to a TDIU for additional development.  To date, these issues have not been recertified to the Board.  As such, they will be addressed, if necessary, in a future Board decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran asserts that his PTSD is more disabling than reflected by the currently assigned 50 percent disability rating.  Following the issuance of the Board's decision in July 2010, the Veteran's claims file has been supplemented with VA outpatient treatment records dated from June 2008 to August 2010 and VA examination reports dated in August 2010.  This evidence was not accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ) prior to submission to the Board.  Moreover, in an August 2011 Memorandum, the Veteran's representative specifically requested that such additional evidence be remanded to the AOJ for review and preparation of a supplemental statement of the case.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the AOJ); 38 C.F.R. 
§§ 19.37, 20.1304 (2010).

Additionally, as this matter is being remanded for the reasons set forth above, and as the most recent VA outpatient treatment records in the claims file are dated in August 2010, the claims file should be updated to include any recent VA treatment records dated since August 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thereafter, the AOJ should conduct any additionally indicated development, to include affording the Veteran any examinations necessary for the adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain and associate with the claims file any VA treatment records pertaining to the Veteran's PTSD dated since August 2010.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the AOJ should conduct any additionally indicated development, to include affording the Veteran any examinations necessary for the adjudication of his claim.

3.  The AOJ shall readjudicate the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD in light of the additional evidence received by VA, to include VA outpatient treatment records dated from June 2008 to August 2010, VA examination reports dated in August 2010, and any additional evidence obtained as a result of this Remand.  In readjudicating the Veteran's claim, all additional evidence received since the July 2010 supplemental statement of the case concerning this claim must be addressed.  If the benefit sought on appeal is not granted, following the issuance of the supplemental statement of the case, the Veteran and his representative must be provided with an opportunity to respond before returning the claims file to the Board for further appellate review.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


